Exhibit 10.73

 

LIBERATE TECHNOLOGIES 1999 EQUITY INCENTIVE PLAN:
NOTICE OF STOCK AWARD

 

You have been awarded shares of Common Stock of Liberate Technologies (the
“Company”) on the following terms:

 

Name of Recipient:

 

Kent Walker

 

 

 

Total Number of Shares Awarded:

 

103,000

 

 

 

Fair Market Value per Share:

 

$3.40

 

 

 

Total Fair Market Value of Award:

 

$350,200.00

 

 

 

Date of Award:

 

September 30, 2003

 

 

 

Vesting Schedule:

 

The shares subject to this award will be fully vested on the Date of Award.

 

You and the Company agree that these shares are awarded under and governed by
the terms and conditions of the Liberate Technologies 1999 Equity Incentive Plan
(the “Plan”) and the Stock Award Agreement, which is attached to and made a part
of this document.

 

You further agree that the Company may deliver by email all documents relating
to the Plan or this award (including, without limitation, prospectuses required
by the Securities and Exchange Commission) and all other documents that the
Company is required to deliver to its security holders (including, without
limitation, annual reports and proxy statements).  You also agree that the
Company may deliver these documents by posting them on a web site maintained by
the Company or by a third party under contract with the Company and accessible
by you.  If the Company posts these documents on a web site, it will notify you
by email.

 

RECIPIENT:

LIBERATE TECHNOLOGIES

 

 

 

 

  /s/ Kent Walker

 

By:

  /s/ David Lockwood

 

 

 

 

Name:

David Lockwood

 

 

 

Title:

Chief Executive Officer

 

--------------------------------------------------------------------------------


 

LIBERATE TECHNOLOGIES 1999 EQUITY INCENTIVE PLAN:
STOCK AWARD AGREEMENT

 

Payment for Shares

 

No payment is required for the shares that you are receiving.

 

 

 

Vesting

 

The shares that you are receiving are fully vested.

 

 

 

Transferability of Shares

 

You agree not to sell any shares at a time when applicable laws, Company
policies or an agreement between the Company and its underwriters prohibit a
sale.  The Company may attach legends to your certificates to enforce any such
prohibitions.

 

 

 

Voting Rights

 

You may vote your shares at all times.

 

 

 

Withholding Taxes

 

No stock certificates will be released to you unless you have made acceptable
arrangements to pay any withholding taxes that may be due as a result of this
award.  With the Company’s consent, these arrangements may include
(a) withholding shares of Company stock that otherwise would be issued to you,
(b) surrendering shares that you previously acquired, (c) the payment of
withholding taxes from the proceeds of the sale of shares through a
Company-approved broker, or (d) your delivery of cash or a check for the
required withholding amount.  The fair market value of the shares you surrender,
determined as of the date when taxes otherwise would have been withheld in cash,
will be applied as a credit against the withholding taxes.

 

 

 

Applicable Law

 

This Agreement will be interpreted and enforced under the laws of the State of
Delaware (without regard to their choice-of-law provisions).

 

 

 

Company Policies

 

By signing the cover sheet to this Agreement, you covenant to comply with all
policies of the Company as set forth on the Company’s intranet site.

 

--------------------------------------------------------------------------------


 

Arbitration

 

You and the Company agree to waive trial before a judge or jury and to arbitrate
with the JAMS arbitration service any dispute relating to this Agreement and to
your recruitment, employment, or termination, except for claims relating to
worker’s compensation benefits, unemployment insurance, or intellectual property
rights.  The arbitrator’s decision will include written findings of fact and law
and will be final and binding except to the extent that judicial review is
required by law.  The American Arbitration Association’s National Rules for the
Resolution of Employment Disputes will govern the arbitration, except that the
arbitrator will allow discovery authorized by the California Arbitration Act and
any additional discovery necessary to vindicate a claim or defense.  The
arbitrator may award any remedy that would be available from a court of law. 
You may choose to hold the arbitration either in San Mateo County, California or
the county where you worked when the arbitrable dispute first arose.  You and we
will share the arbitration costs equally (except that we will pay the
arbitrator’s fee and any other cost unique to arbitration) and each party will
pay its own attorney’s fees except as required by law.  If either you or the
Company files any legal action or proceeding about a non-arbitrable matter, it
will be instituted in a state or federal court located in Santa Clara or San
Mateo County, California, and the Company and you submit to the personal
jurisdiction of, and agree that venue is proper in, these courts.

 

 

 

The Plan and Other Agreements

 

The text of the Plan is incorporated in this Agreement by reference.

 

 

 

 

 

This Agreement and the Plan constitute the entire understanding between you and
the Company regarding this award.  Any prior agreements, commitments or
negotiations concerning this award are superseded.  This Agreement may be
amended only by another written agreement between the parties.

 

 

 

 

BY SIGNING THE COVER SHEET OF THIS AGREEMENT, YOU AGREE TO ALL OF THE TERMS AND
CONDITIONS DESCRIBED ABOVE AND IN THE PLAN.

 

2

--------------------------------------------------------------------------------